Title: To Thomas Jefferson from Benjamin Parke, 30 October 1807
From: Parke, Benjamin
To: Jefferson, Thomas


                        
                            Sirs,
                            
                            30 Ocr. ’07
                        
                        The enclosed should have been handed you sooner but from its having been accidentally mislaid—as it is from
                            Judge Taylor, I hope it will furnish the information you asked of me to day and which I am sorry I was unable to give
                  I
                            am your Excellency’s obt. Sert.
                        
                            B. Parke
                            
                        
                    